Title: To Benjamin Franklin from Le Roy, [c. 5 September 1780]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


[c. September 5, 1780]
J’envoye, Mon cher Docteur Savoir de vos nouvelles et s’il est vrai, comme on me l’a dit que vous avez eu nouvelles de l’arrivée de M. De Rochambeau en amérique. Recevez les Sincères assurrances de tous les Sentimens d’attachement que Je vous ai voués pour la Vie
Le Roy
 
Addressed: a Monsieur / Monsieur Franklin / Ministre Pleponitentiaire / des Etats unis de l’Amèrique
